Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                        No. 04-16-00828-CV

                                        Patricia SKELTON,
                                              Appellant

                                                  v.

                                         Guy James GRAY,
                                             Appellee

                    From the 216th Judicial District Court, Kerr County, Texas
                                    Trial Court No. 16416A
                         Honorable N. Keith Williams, Judge Presiding

        BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the portion of the trial court’s judgment
dismissing appellant Patricia Skelton’s legal malpractice claim is REVERSED and the cause is
REMANDED to the trial court for further proceedings in relation to that claim. In all other
respects, the judgment of the trial court is AFFIRMED. Costs of the appeal are taxed against the
party incurring same.

       SIGNED March 14, 2018.


                                                   _____________________________
                                                   Rebeca C. Martinez, Justice